Citation Nr: 9912453
Decision Date: 05/06/99	Archive Date: 06/24/99

DOCKET NO. 98-00 498               DATE MAY 06, 1999

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to a total rating based on individual unemployability
due to service- connected disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

INTRODUCTION

The appellant served on active duty from May 1966 to October 1986.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a July 1997 rating decision of the North Little
Rock, Arkansas, Department of Veterans Affairs Regional Office
(VARO).

REMAND

The appellant's combined service-connected disability evaluation is
70 percent based on obstructive sleep apnea (40%), muscle
contraction and vascular headaches (30%), chronic lumbosacral
strain (10%), bursitis of the left shoulder (10%), post operative
bilateral turbinectomy (O%), dry eyes with a history of
conjunctivitis (O%), bilateral hearing loss (10%), and hemorrhoids
(10%). The appellant has a high school degree and completed 2 years
of college. He was in the United States Air Force from May 1966 to
October 1986 as fuel supervisor and reported that he subsequently
worked at Tinker Air Force Base as a supervisor. It is unclear the
type of supervisory work he performed. Thereafter, he worked as a
laborer (off-machine coater-process specialist) for a paper company
from March 1992 through October 1996. The evidence of record does
not show that the appellant has applied for or been awarded
disability benefits from the Social Security Administration.

After a careful review of the evidence of record the Board believes
that further evidentiary development is required prior to reaching
the merits of the appellant's claim for entitlement to a total
rating based on individual unemployability due to service-connected
disability.

First, according to a statement from the appellant's last employer,
a paper company, the appellant voluntarily terminated his job with
that company on October 30, 1996. It was noted that, at the time of
his termination, he was receiving sick and accident payments, but
there is no indication anywhere in the record as to why the
appellant was receiving these payments. If he was receiving these
payments because of

2 - 

service-connected disability affecting his ability to perform his
job, this would be highly relevant to the instant claim and it is
important that an inquiry is made in this matter.

Second, on the appellant's request for a total rating based on
unemployability, he neglected to indicate his field of study during
his 2 years of college education and what types of employment he
held after service discharge and before his employment with the
paper company, specifically, between 1986 and 1992. VARO should
have the appellant provide this information in writing, along with
his reasons for leaving any prior employment indicated.

Third, only VA outpatient treatment records for September to
December 1996 have been obtained. As the appellant's last day of
working was in September 1996, these records clearly do not cover
an adequate period of time so that it may be determine whether or
not the appellant's service-connected disabilities were causing him
problems prior to his termination. Therefore, VA outpatient
treatment records should be requested since January 1995, which is
a period more than I year prior to the date of claim.

Decisions of the Board must be based on all of the evidence
available. Gilbert v. Derwinski, 1 Vet.App. 78 (1990). The VA's
duty to assist includes the duty to request information which may
be pertinent to the claim and to develop pertinent facts. See
Littke v. Derwinski, 1 Vet.App. 90 (1990). We note that the duty to
assist claimants in the development of their claims is not a one-
way street; but rather, claimants are expected to comply with
reasonable requests for information. See Wood v. Derwinski, 1
Vet.App. 190 (1991).

Finally, as remand is necessary, the Board believes that it would
be helpful to have a VA social and industrial survey conducted,
assessing the appellant's employment history and day-to-day
functioning. Also, the appellant's obstructive sleep apnea should
be reevaluated by VARO under the revised regulatory provisions on
respiratory impairment (See 38 C.F.R. 4.97, Diagnostic Code 6847)
that became effective in January 1998.

3 - 

To ensure that the VA has satisfied its duty to assist the
appellant, this case is remanded to VARO for the following action:

1. VARO should send a letter to the appellant's last employer
requesting a written statement as to the reason(s) the appellant
was receiving sick and accident payments prior to his termination.
A copy of the letter of inquiry and the written response should be
associated with the claims folder.

2. VARO should send a letter to the appellant requesting that he
specify in writing his field of study during the 2 years of college
he attended, and the types of employment he held after service
discharge and before his employment with the paper company in 1992.
Also, the appellant should provide the reasons for leaving any
prior employment indicated. A copy of VARO's letter and the
appellant's written response should be associated with the claims
folder.

3. VARO should obtain VA outpatient treatment records dated since
January 1995, which are not already in the claims folder.

4. VARO should schedule the appellant for a VA social and
industrial survey to assess the his employment history and day-to-
day functioning. A written copy of the report should be associated
with the claims folder.

5. VARO should reevaluated the appellant's obstructive sleep apnea
disability under the revised regulatory provisions on respiratory
impairment (See 38 C.F.R.

- 4 -                                                             
   
 4.97, Diagnostic Code 6847) that became effective in January 1998.

6. After the development requested above has been completed to the extent
possible, VARO should again review the record. If any benefit sought on
appeal, for which a notice of disagreement has been filed, remains denied,
the appellant and his representative should be furnished a supplemental
statement of the case and given the opportunity to respond thereto.

7. This claim must be afforded expeditious treatment by VARO. The law
requires that all claims that are remanded by the Board of Veterans' Appeals
or by the United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999) for
additional development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub.
L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West
Supp. 1998) (Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the VAROs to provide expeditious
handling of all cases that have been remanded by the Board and the Court. See
M21-1. Part IV, paras. 8.44- 8.45 and 38.02-38.03.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

- 5 - 

